I



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                               NO. 7:19-CR-00196-D

    UNITED STATES OF AMERICA

                 V.


    MICHAEL ANTHONY LOCKLEAR


                       PRELIMINARY ORDER OF FORFEITURE

          WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

    defendant on August 20, 2020, and the defendant's guilty plea to offenses in violation

    of 21 U.S.C. §§ 841(a)(l) and 846, and 18 U.S.C. § 924(c)(l)(A), the Court finds that

    the following property is hereby forfeitable pursuant to 21 U.S.C. § 853(a) and 18

    U.S.C. § 924(d)(l), to wit:

          (a)    $6,685.00 in U. S. Currency;

          (b)    A 9mm Taurus handgun bearing serial number TMC15346;

          (c)    A .25 caliber F.I.E. Corp. pistol bearing serial number G62884;

          (d)    A 12 gauge Benelli shotgun bearing serial number V892697Ul7;

          (e)    A .410 gauge New England Firearms shotgun bearing serial number

    327595;

           (f)   A 9mm Taurus handgun bearing serial number TFR03921;

          (g)    A 12 gauge Smith and Wesson model 916-A shotgun bearing serial

    number 6B3865;



                                                1



            Case 7:19-cr-00196-D Document 48 Filed 12/04/20 Page 1 of 3
    ' ,.

j




                 (h)        A 12 gauge Remington Arms Model 870 shotgun bearing serial number

           B461358M;

                 (i)        A 12 gauge Mossberg Model 535 shotgun bearing serial number

           AT172835;

                  (i)       A Winchester Model 234 rifle bearing serial number J123120;

                  (k)       A .38 caliber Taurus revolver bearing serial number 566200; and

                  (1)       Any and all ammunition.

                  AND WHEREAS, by virtue of said guilty plea and the defendant's agreement

           therein, the United States is now entitled to entry of a Preliminary Order of

           Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(2); and to seize the specific property

           subject to forfeiture, to conduct any discovery the Court considers proper in

           identifying, locating, or disposing of the property, and to commence proceedings that

           comply with any statutes governing third-party rights, as provided by Fed. R. Crim.

           P. 32.2(b)(3);

                  It is hereby ORDERED, ADJUDGED and DECREED:

                  1.        That based upon the plea of guilty by the defendant, the United States

           is hereby authorized to seize the above-stated property, and it is hereby forfeited to

           the United States for disposition in accordance with the law, including destruction,

           subject to the provisions of 21 U.S.C. § 853(n).

                  2.    That upon sentencing and issuance of the Judgment and Commitment

           Order, the Clerk of Court is directed to incorporate a reference to this Preliminary

           Order of Forfeiture in the applicable section of the Judgment, as required by Fed. R.


                                                        2



                   Case 7:19-cr-00196-D Document 48 Filed 12/04/20 Page 2 of 3
I



    Crim. P. 32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order

    shall be final as to the defendant upon entry.

          3.     That pursuant to 21 U.S.C. § 853(n), the United States shall publish

    notice of this Order and of its intent to dispose of the property in such manner as the

    Attorney General or the Secretary of Treasury directs, by publishing and sending

    notice in the same manner as in civil forfeiture cases, as provided in Supplemental

    Rule G(4).   Any person other than the defendant, having or claiming any legal

    interest in the subject property must file a petition with the Court within 30 days of

    the publication of notice or of receipt of actual notice, whichever is earlier.

          The petition must be signed by the petitioner under penalty of perjury and

    shall set forth the nature and extent of the petitioner's right, title, or interest in the

    subject property, and must include any additional facts supporting the petitioner's

    claim and the relief sought.

          4.     That upon adjudication of all third party interests this Court will enter

    a Final Order of Forfeiture as required by Fed. R. Crim. P. 32.2(c)(2).

            SO ORDERED, this       L day of    LJec;etJ   U--\ , 2020.



                                              J   ES C. DEVERII
                                              United States District Judge




                                                3



            Case 7:19-cr-00196-D Document 48 Filed 12/04/20 Page 3 of 3
